70083: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-37761: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 70083


Short Caption:VALLEY HEALTH SYS., LLC VS. ESTATE OF JANE DOE C/W 71045Court:Supreme Court


Consolidated:70083*, 71045Related Case(s):67886, 71045


Lower Court Case(s):Clark Co. - Eighth Judicial District - A595780Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:04/12/2016 / Shirinian, AraSP Status:Completed


Oral Argument:07/18/2017 at 1:30 PMOral Argument Location:Las Vegas


Submission Date:09/21/2017How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantCentennial Hills Hospital Medical Center


AppellantUniversal Health Services, Inc.John F. Bemis
							(Hall Prangle & Schoonveld, LLC/Las Vegas)
						Joshua P. Gilmore
							(Bailey Kennedy)
						Dennis L. Kennedy
							(Bailey Kennedy)
						Joseph A. Liebman
							(Bailey Kennedy)
						Michael E. Prangle
							(Hall Prangle & Schoonveld, LLC/Las Vegas)
						Kenneth M. Webster
							(Hall Prangle & Schoonveld, LLC/Las Vegas)
						


AppellantValley Health System, LLCJohn F. Bemis
							(Hall Prangle & Schoonveld, LLC/Las Vegas)
						Joshua P. Gilmore
							(Bailey Kennedy)
						Dennis L. Kennedy
							(Bailey Kennedy)
						Joseph A. Liebman
							(Bailey Kennedy)
						Michael E. Prangle
							(Hall Prangle & Schoonveld, LLC/Las Vegas)
						Kenneth M. Webster
							(Hall Prangle & Schoonveld, LLC/Las Vegas)
						


RespondentEstate of Jane DoeEckley M. Keach
							(Eckley M. Keach, Chtd.)
						Robert E. Murdock
							(Murdock & Associates, Chtd.)
						


RespondentMisty PetersonEckley M. Keach
							(Eckley M. Keach, Chtd.)
						Robert E. Murdock
							(Murdock & Associates, Chtd.)
						





Docket Entries


DateTypeDescriptionPending?Document


04/05/2016Filing FeeFiling fee due for Appeal.


04/05/2016Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.16-10605




04/05/2016Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.16-10607




04/06/2016Filing FeeE-Payment $250.00 from Dennis L Kennedy


04/07/2016Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.  Docketing Statement mailed to counsel for appellant - due: 20 days.16-10966




04/08/2016Notice of Appeal DocumentsFiled Copy of District Court Minutes.16-11000




04/12/2016Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Ara H. Shirinian.16-11431




04/25/2016Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation and should be removed from the settlement program.16-12943




04/27/2016Docketing StatementFiled Appellants' Joint Docketing Statement.16-13274




05/02/2016Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 15 days transcript request; 90 days opening brief.16-13627




05/12/2016MotionFiled Motion for Guidance and/or Motion to Dismiss the Estate of Jane Doe.16-15004




05/17/2016Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 08/28/15, 12/07/15. To Court Reporter: Elsa Amoroso and JoAnn Melendez.16-15512




05/24/2016MotionFiled Appellants' Limited Response to Motion for Guidance and/or Motion to Dismiss the Estate of Jane Doe.16-16217




05/25/2016TranscriptFiled Notice from Court Reporter. Elsa Amoroso stating that the requested transcripts were delivered.  Dates of transcripts: 12/07/15.16-16431




07/28/2016Order/Clerk'sFiled Order Granting Telephonic Extension.  Opening Brief and Appendix due:  August 15, 2016.16-23477




08/16/2016BriefFiled Appellants' Opening Brief.16-25336




08/16/2016AppendixFiled Appellants' Appendix to Opening Brief - Volumes 1-4.16-25338




08/16/2016AppendixFiled Appellants' Appendix to Opening Brief - Volumes 5-7.16-25344




08/16/2016AppendixFiled Appellants' Appendix to Opening Brief - Volumes 8-10.16-25345




08/16/2016AppendixFiled Appellants' Appendix to Opening Brief - Volumes 11-12.16-25347




08/16/2016AppendixFiled Appellants' Appendix to Opening Brief - Volumes 13-15.16-25348




08/16/2016AppendixFiled Appellants' Appendix to Opening Brief - Volumes 16-17.16-25349




08/18/2016MotionFiled Appellants' Motion to Consolidate.  Nos. 70083/71045.16-25682




09/14/2016MotionFiled Stipulation for Extension of Time to File Answering Brief.16-28538




09/14/2016Notice/OutgoingIssued Notice Motion/Stipulation Approved. Answering Brief due: October 17, 2016.16-28541




09/23/2016Order/ProceduralFiled Order Granting Motion to Consolidate.  We grant appellants' and petitioners' motion and hereby consolidate these matters for purposes of disposition only.  The matters shall be separately briefed according to the currently ordered briefing schedule.  Nos. 70083/71045.16-29587




10/04/2016Notice/IncomingFiled Notice of Appearance (Ketan Bhirud as counsel for the Respondent Hon. Richard Scotti (71045)). Nos. 70083/71045.16-30844




10/05/2016Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent in Docket No. 71045 Answer to Writ Petition due: October 31, 2016. Nos. 70083/71045.16-30960




10/18/2016Petition/WritFiled Real Party in Interest's Answer to Petition for Writ (71045). Nos. 70083/71045.16-32530




10/18/2016BriefFiled Respondent's Answering Brief (70083). Nos. 70083/71045.16-32531




11/01/2016Petition/WritFiled Respondent Hon. Richard Scotti's Answer to Petition for Extraordinary Writ Relief. (71045). Nos. 70083/71045.16-34038




11/02/2016MotionFiled Stipulation for Extension of Time to File: (1) Appellants' Reply Brief; and (2) Petitioners' Reply Brief. Nos. 70083/71045.16-34250




11/07/2016Order/ProceduralFiled Order Approving Stipulation.  Appellants and petitioners shall have until December 15, 2016, to file and serve the replies.  Nos. 70083/71045.16-34757




12/01/2016Order/ProceduralFiled Order.  Respondent in Docket No. 70083 has filed a motion for clarification or to dismiss the estate of Jane Doe from the appeal on the ground that the estate does not have a position against appellants.  Appellants have filed a response concurring that respondent does not have a reason to participate in the appeal.  Having considered the motion and response, we clarify as follows.  Respondent has filed its response to appellants' opening brief and shall remain a party to the appeal in Docket No. 70083.  Nos. 70083/71045.16-37177




12/15/2016Petition/WritFiled Petitioner's Reply in Support of Petition for Extraordinary Writ Relief (No. 71045). Nos. 70083/71045.16-38999




04/25/2017Order/Clerk'sFiled Order Re:  Scheduling of Oral Argument.  This matter will be scheduled for oral argument on the next available calendar.  Nos. 70083/71045.17-13615




05/23/2017Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Tuesday, July 18, 2017, at 1:30 p.m. for 30 minutes in Las Vegas.17-17183




06/30/2017Notice/OutgoingIssued Oral Argument Reminder Notice.17-21884




07/05/2017Notice/IncomingFiled Notice of Appearance for Oral Argument.  Assistant Solicitor General appearing as counsel for The Honorable Richard Scotti, District Judge.17-22127




07/07/2017BriefFiled Notice of Supplemental Authorities. Nos. 70083/71045.17-22473




07/07/2017Notice/IncomingFiled Notice of Appearance at Oral Argument.  Dennis L. Kennedy of Bailey Kennedy will appear on behalf of Appellants Valley Health System, LLC.17-22586




07/07/2017Notice/IncomingFiled Notice of Appearance at Oral Argument (Robert Murdock to argue on behalf of the Real Party in Interest Misty Peterson). Nos. 70083/71045.17-22630




07/18/2017Case Status UpdateOral Argument held this day (not submitted).  "Before the En Banc Court."


07/19/2017Order/ProceduralFiled Order Directing Supplemental Briefing.  This order is directed solely to appellant in docket no. 70083.  Appellant's supplemental brief due:  20 days.  Nos. 70083/71045.17-23931




07/25/2017MotionFiled Stipulation for Extension of Time to File Supplemental Brief. Nos. 70083/71045.17-24727




08/07/2017Order/ProceduralFiled Order Approving Stipulation.  Appellant's Supplemental Brief due:  September 7, 2017.  Nos. 70083/71045.17-26190




09/07/2017BriefFiled Appellants' Supplemental Brief. Nos. 70083/71045.17-30102




09/21/2017Order/ProceduralFiled Order Submitting For Decision Without Oral Argument. Nos. 70083/71045.17-31936




09/27/2018Opinion/DispositionalFiled Authored Opinion. "Appeal affirmed in Docket No. 70083; petition denied in Docket No. 71045." Before the Court En Banc. Author: Hardesty, J. Majority: Hardesty/Douglas/Cherry/Gibbons/Parraguirre/Pickering/Stiglich. 134 Nev. Adv. Opn. No. 76. EN BANC  Nos. 70083/7104518-37761




10/01/2018Order/ProceduralFiled Order Correcting Opinion. The clerk of this court is directed to correct, in the advance opinion, the sentence beginning on page 20 and continuing through the second line on page 21 of this court's opinion to read as follows: The District Court Judge argues that the notice requirement was satisfied here because Hall Prangle knew that the district court would consider its conduct in its Young analysis and Doe accused Hall Prangle of violating RPC 3.3(a)(1) during litigation. Nos. 70083/71045.18-38282




10/16/2018Post-Judgment PetitionFiled Appellant Universal Health Services, Inc.'s Petition for Rehearing.  Nos. 70083/71045.18-40523




10/16/2018Filing FeeFiling fee paid. E-Payment $150.00 from Dennis L. Kennedy.  Nos. 70083/71045.


10/18/2018Post-Judgment PetitionFiled Appellant Universal Health Services, Inc.'s Supplement to Petition for Rehearing.  Nos. 70083/71045.18-41000




11/09/2018Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c).  Nos. 70083/71045.  (SC)18-903609




12/04/2018RemittiturIssued Remittitur. Nos. 70083/71045 (SC)18-906959




12/04/2018Case Status UpdateRemittitur Issued/Case Closed.  Nos. 70083/71045 (SC)


12/19/2018RemittiturFiled Remittitur. Received by District Court Clerk on December 10, 2018. (SC)18-906959





Combined Case View